DETAILED ACTION
This final action is in response to Remarks filed on 01/12/2021.
Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Response to Arguments
Applicant’s arguments filed on 01/12/2021with respect to claims 1-20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Claim Objections
Claim 1, 7, 13, 15-16, and 19 are objected to because of the following informalities:
Regarding claims 1, 7, 13, 15-16, and 19, examiner believes that the notification groups should be specified by dynamic notification groups as indicated in the current amendments. Thus, every occurrence of notification group should be clarified by dynamic notification group.  

Regarding claim 13, examiner believes that the priority condition should be specified by high importance priority condition as indicated in the current amendments in claim 12. Thus, every occurrence of priority condition should be clarified by high importance priority condition.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over McEvoy et al. (20180176273) in view of Grunewald et al. (20190158484) in view of Turski et al. (20110110182).

Regarding claim 1, McEvoy teaches a computer-implemented method comprising: 
receiving a first message from input to a first user interface presenting the collaboration application and associated with a first user profile [McEvoy ¶0037, ¶0046-¶0047, and ¶0052: the content sharing platform receives a content item (content message including a new content item) from a sender for sharing on the content sharing platform], 

generating a plurality of notification groups based on the first content [McEvoy ¶0024, ¶0043, ¶0046-¶0048, and ¶0052: a plurality of notification groups are created based on the new content item], 
wherein each notification group comprises a plurality of user profiles [McEvoy ¶0032, ¶0039, ¶0047, and ¶0052: the notification groups includes a plurality of users];
presenting, on the user interface, the plurality of dynamic notification groups [McEvoy ¶0047, ¶0050, and ¶0052: the notification groups are displayed on the content sharing platform]; and 
selecting a notification group for sharing the first content [McEvoy ¶0024-¶0025, ¶0046-¶0047, and ¶0052: the system selects a second (another) notification group for sharing the new content item]; 
and sending the first content to each user profile in the selected notification group [McEvoy ¶0014, ¶0040, and ¶0052: the new content item included in the message/notification is sent to the second and/or another notification group].
However, McEvoy does not explicitly teach generating a machine learning model configured to generate dynamic notification groups based on location data, availability data, and history data of user profiles of a collaboration application, the first message including a domain specific language (DSL) condition; generating, by the machine learning model, a plurality of dynamic notification groups based on the DSL condition; and receiving, in response to presenting the plurality of dynamic notification groups, a selected notification group based on input to the first user interface.
NOTE: As disclosed in the original specification at ¶0038, “The aforementioned DSL conditions (location, availability, importance, timing, quantity, and other conditions) are example conditions, and other DSL conditions are also possible such as, but not limited to, conditions related to job type (e.g., "@managers"), conditions related to specific projects (e.g., "@projectABC"), and so on”. Thus, a DSL condition may be related to a specific game (project).

Grunewald teaches generating a machine learning model configured to generate dynamic notification groups based on location data, availability data, and history data of user profiles of a collaboration application [Grunewald ¶0044-¶0046, ¶0065, ¶0086, ¶0093, and claim 10: a machine-learning model is established for determining/generating a gaming group based on user profiles of the social networking system wherein the user profiles include location data, status/social updates (availability data), history data, etc., ¶0075-¶0080: Gamer graph/history]; 

generating, by the machine learning model, a plurality of dynamic notification groups based on the DSL condition [Grunewald ¶0065, ¶0086, ¶0093, ¶00127, and claim 10: the machine-learning model can automatically determine/generate gaming groups based on information specific to the game (DSL condition) such as gaming groups specific to a particular game].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of McEvoy with the teachings of Grunewald in order to incorporate generating a machine learning model configured to generate dynamic notification groups based on location data, availability data, and history data of user profiles of a collaboration application, the first message including a domain specific language (DSL) condition; generating, by the machine learning model, a plurality of dynamic notification groups based on the DSL condition.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that enhances the user’s overall game experience by integrating social updates (messages/notification/activities) into a gaming platform so that the user does not miss any important social updates while engaged in playing games as explained in ¶0086 of Grunewald.
However, McEvoy-Grunewald does not explicitly teach receiving, in response to presenting the plurality of dynamic notification groups, a selected notification group based on input to the first user interface.
Turski teaches receiving, in response to presenting the plurality of dynamic notification groups, a selected notification group based on input to the first user interface [Turski ¶0009 and ¶0045-¶0046: the GUI includes a list of learned social groups wherein the user selects a learned social group from amongst the plurality of learned social groups].
Turski ¶0023 and ¶0035-¶0037 further teaches that the messages may include a condition such as a level of importance or priority, thus Turski explicitly teaches the first message including a domain specific language (DSL) condition.

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for messages and content to be automatically organized and prioritized based at least in part upon social groups of a user and inferred importance of messages as explained in ¶0034 of Turski.

Regarding claims 16 and 19, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 16 and 19 are rejected for the same reasons as set forth in claim 1. 

Regarding claim 3, McEvoy-Grunewald-Turski teaches the method according to claim 1.
Grunewald further teaches wherein the location data comprises respective address data associated with respective user profiles [Grunewald ¶0069 and ¶0123: the location data includes the address or geographical location of the associated users]. The same rationale applies as in claim 1.

Regarding claim 6, McEvoy-Grunewald-Turski teaches the method according to claim 1.
Turski further teaches wherein the history data includes previous content sent by respective user profiles [Turski ¶0025, ¶0039-¶0040, and ¶0058: the historical communications pertaining to the user includes previous content sent between other users]. The same rationale applies as in claim 1.

Regarding claim 8, McEvoy-Grunewald-Turski teaches the method according to claim 1.
McEvoy teaches wherein the DSL condition comprises a quantity condition that defines a number of user profiles included in each of the plurality of dynamic notification groups [McEvoy ¶0047, ¶0052, and ¶0054: the quantity condition may define a number of users in each group or subscribed to a particular channel, e.g. group 1 may have 1000 users].

Regarding claim 13, McEvoy-Grunewald-Turski teaches the method according to claim 12.
Turski additionally teaches further comprising: providing the first content to a second user profile in the selected notification group by presenting the first content on a second user device associated with the second user profile [Turski ¶0045-¶0046: the content is provided to users of the selected notification group by displaying the content on the user’s associated device], 
wherein the first content is presented above other content based on the priority condition of the first content being higher than the other content [Turski ¶0023 and ¶0033-¶0035: the messages/content are presented over other content based on priority in which higher priority content is presented before lower priority content]. The same rationale applies as in claim 1.

Regarding claim 15, McEvoy-Grunewald-Turski teaches the method according to claim 1.
Turski further teaches further comprising: inputting the first message to the machine learning model [Turski ¶0023 and ¶0031-¶0035: the system receives a message and inputs/analyzes the message in the mechanism]; and 
receiving, from the machine learning model, a priority of the first message [Turski ¶0008 and ¶0033-¶0035: the messages/content are assigned a priority]; and 
sending the first content to respective user profiles in the selected notification group, wherein the first content to presented according to the priority [Turski ¶0023, ¶0031-¶0035, and ¶0045-¶0046: the messages/content are sent to users of the selected notification group according priority wherein higher priority content is presented before lower priority content. The same rationale applies as in claim 1.

Regarding claim 17, McEvoy-Grunewald-Turski teaches the system according to claim 16. 
McEvoy further teaches wherein the program instructions were downloaded over a network from a remote data processing system [McEvoy ¶0044 and ¶0051-¶0053: program instructions such as tasks may be performed by remote processing devices that are linked through a communication network].



Regarding claim 18, McEvoy-Grunewald-Turski teaches the system according to claim 16. 
McEvoy further teaches wherein the computer-readable storage medium storing the program instructions is a server data processing system [McEvoy ¶0011, ¶0044, and ¶0055-¶0056: program instructions such as tasks may be stored on a server system], and
wherein the program instructions are downloaded over a network to a remote data processing system for use in a remote computer-readable storage medium with the remote data processing system [McEvoy ¶0011, ¶0044, and ¶0055-¶0056: the program instructions may be accessed/downloaded via requests/queries].

Regarding claim 20, McEvoy-Grunewald-Turski teaches the computer program product according to claim 19. McEvoy teaches 
wherein the program instructions are provided as a service to one or more user devices in a networked environment [McEvoy ¶0030: the program instructions implemented in the content item sharing platform can be provided as a service].

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McEvoy et al. (20180176273) in view of Grunewald et al. (20190158484) in view of Turski et al. (20110110182) in view of Christian (20140067955).

Regarding claim 2, McEvoy-Grunewald-Turski teaches the method according to claim 1.
However, McEvoy-Grunewald-Turski does not explicitly teach wherein the location data is based on hypertext markup language (HTML) 5 geolocation of various user devices hosting various user profiles.
Christian teaches wherein the location data is based on hypertext markup language (HTML) 5 geolocation of various user devices hosting various user profiles [Christian ¶0036-¶0041: the location data is based on HTML 5 geolocation, thus media is shared to defined groups based on location obtained using HTML 5 geolocation]. 

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that greatly improves the relevance of media content by sharing based on time and location rather than user’s technical or social capabilities thus instant media sharing is effortless as explained in ¶0006 of Christian.

Regarding claim 9, McEvoy-Grunewald-Turski teaches the method according to claim 1.
However, McEvoy-Grunewald-Turski does not explicitly teach wherein the DSL condition comprises a location condition selected from a group consisting of: a country name, a city name, a business name, and a time zone.
Christian teaches wherein the DSL condition comprises a location condition selected from a group consisting of: a country name, a city name, a business name, and a time zone [Christian ¶0039 and ¶0049-¶0050: the location data/condition includes information specific to a county, city, place/business name, time zone, etc.].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of McEvoy-Grunewald-Turski with the teachings of Christian in order to incorporate wherein the DSL condition comprises a location condition selected from a group consisting of: a country name, a city name, a business name, and a time zone.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that greatly improves the relevance of media content by sharing based on time and location rather than user’s technical or social capabilities thus instant media sharing is effortless as explained in ¶0006 of Christian.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over McEvoy et al. (20180176273) in view of Grunewald et al. (20190158484) in view of Turski et al. (20110110182) in view of Wilk (20080235343).

Regarding claim 4, McEvoy-Grunewald-Turski teaches the method according to claim 1.
However, McEvoy-Grunewald-Turski does not explicitly teach wherein the plurality of notification groups are presented adjacent to the first message.
Wilk teaches wherein the plurality of notification groups are presented adjacent to the first message [Wilk ¶0022-¶0024 and figure 5: the messages are displayed next to the associated user groups].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of McEvoy-Grunewald-Turski with the teachings of Wilk in order to incorporate wherein the plurality of notification groups are presented adjacent to the first message.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique to track association between users and groups that users are associated by providing a user more flexibility in status reporting as explained in ¶0024 of Wilk.

Regarding claim 5, McEvoy-Grunewald-Turski teaches the method according to claim 1.
However, McEvoy-Grunewald-Turski does not explicitly teach wherein the availability data includes online status indicators and offline status indicators for respective user profiles.
Wilk teaches wherein the availability data includes online status indicators and offline status indicators for respective user profiles [Wilk ¶0018-¶0021 and figure 4: each user can indicate availability data by status reporting in which messages may indicate online and offline statuses].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of McEvoy-Grunewald-Turski with the teachings of Wilk in order to incorporate wherein the availability data includes online status indicators and offline status indicators for respective user profiles.
.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over McEvoy et al. (20180176273) in view of Grunewald et al. (20190158484) in view of Turski et al. (20110110182) in view of Conklin (20140213295). 

Regarding claim 7, McEvoy-Grunewald-Turski teaches the method according to claim 1.
However, McEvoy-Grunewald-Turski does not explicitly teach wherein the history data includes previously used notification groups for respective user profiles.
Conklin teaches wherein the history data includes previously used notification groups for respective user profiles [Conklin ¶0026 and ¶0054: the historical data may include previously created/used notification groups for users].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of McEvoy-Grunewald-Turski with the teachings of Conklin in order to incorporate wherein the history data includes previously used notification groups for respective user profiles.
A person of ordinary skilled in the art would have been motivated to make such modification because it offers a technique in which provides an improved method for location-based group tracking that can enable a user to easily and conveniently create, manage, and control both the broadcasting, or notification, of the location of the user and the audience that can see the location of the user as explained in ¶0006 of Conklin.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McEvoy et al. (20180176273) in view of Grunewald et al. (20190158484) in view of Turski et al. (20110110182) in view of Cong (20140181212).

Regarding claim 10, McEvoy-Grunewald-Turski teaches the method according to claim 1.
However, McEvoy-Grunewald-Turski does not explicitly teach wherein the DSL condition comprises an online availability condition, wherein the online availability condition is based on an idle time of the collaboration application below a time threshold for the plurality of user profiles in each of the plurality of dynamic notification groups.
Cong teaches wherein the DSL condition comprises an online availability condition, wherein the online availability condition is based on an idle time of the collaboration application below a time threshold for the plurality of user profiles in each of the plurality of dynamic notification groups [Cong ¶0024: online status is determined for user and is based on an idle time with respect to a time threshold wherein online corresponds to idle time below threshold and offline corresponds to an idle time above threshold].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of McEvoy-Grunewald-Turski with the teachings of Cong in order to incorporate wherein the DSL condition comprises an online availability condition, wherein the online availability condition is based on an idle time of the collaboration application below a time threshold for the plurality of user profiles in each of the plurality of dynamic notification groups.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that improves the overall user experience by allowing the user to indicate a respective status as explained in ¶0024 of Cong.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McEvoy et al. (20180176273) in view of Grunewald et al. (20190158484) in view of Turski et al. (20110110182) in view of Kim et al. (20150195356).

Regarding claim 11, McEvoy-Grunewald-Turski teaches the method according to claim 1.
However, McEvoy-Grunewald-Turski does not explicitly teach wherein the DSL condition comprises a timing condition having a from date and time indicating when the first content is sent and a to date and time indicating when the first content is deleted.

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of McEvoy-Grunewald-Turski with the teachings of Kim in order to incorporate wherein the DSL condition comprises a timing condition having a from date and time indicating when the first content is sent and a to date and time indicating when the first content is deleted.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that improves the overall user experience by effectively allowing the user to view information/content through various schemes as explained in ¶0193 of Kim.

Regarding claim 14, McEvoy-Grunewald-Turski teaches the method according to claim 13.
However, McEvoy-Grunewald-Turski does not explicitly teach wherein the DSL condition further includes an expiration condition, wherein the method further comprises: deleting the first content from the second user profile in response to the first content satisfying the expiration condition.
Kim teaches wherein the DSL condition further includes an expiration condition [Kim ¶0089-¶0090, ¶0098, and ¶0157: the message/content may have an expiration condition], 
wherein the method further comprises: deleting the first content from the second user profile in response to the first content satisfying the expiration condition [Kim ¶0089-¶0090, ¶0098, and ¶0157: the message/content may be deleted in response to an expiration condition].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of McEvoy-Grunewald-Turski with the teachings of Kim in order to incorporate wherein the DSL condition further includes an expiration condition, wherein the method further comprises: deleting the first content from the second user profile in response to the first content satisfying the expiration condition.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McEvoy et al. (20180176273) in view of Grunewald et al. (20190158484) in view of Turski et al. (20110110182) in view of Gupta et al. (20020099777).

Regarding claim 12, McEvoy-Grunewald-Turski teaches the method according to claim 1.
However, McEvoy-Grunewald-Turski does not explicitly teach wherein the DSL condition comprises high importance priority condition indicated by an exclamation point.
Gupta teaches wherein the DSL condition comprises high importance priority condition indicated by an exclamation point [Gupta ¶0061 and ¶0072: high priority message/content are indicated with an exclamation point].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of McEvoy-Grunewald-Turski with the teachings of Gupta in order to incorporate wherein the DSL condition comprises high importance priority condition indicated by an exclamation point.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that improves the overall user experience by efficiently allowing the user the ability to distinguish between high and low priority content and/or messages as explained in ¶0061 of Gupta.





Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lewis; US 20190037258 A1: METHODS, SYSTEMS, AND MEDIA FOR PRESENTING NOTIFICATIONS INDICATING RECOMMENDED CONTENT.

Han; US 20160323390 A1: CONDITION-BASED ONLINE COMMUNICATION COLLABORATION.

Kataria; US 20170310626 A1: COGNITIVE AND CONTEXT DRIVEN NOTIFICATION GENERATION ON A COLLABORATIVE PLATFORM.

Smith: US 20080046930 A1: Apparatus, Methods and Computer Program Products for Audience-Adaptive Control of Content Presentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/             Examiner, Art Unit 2453      




/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453